Citation Nr: 1758145	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  12-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel syndrome.

2.  Entitlement to service connection for left carpal tunnel syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1979 to May 1983, with additional service in the Army National Guard from August 1986 to August 1987 and from October 1988 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

These matters were previously remanded by the Board in December 2014, February 2016 and June 2017.  They now return for appellate review.   

In August 2013, the Veteran testified at a hearing before a Decision Review Officer.  

Additionally, as noted in February 2016 and June 2017 Board remands, the Board acknowledges that the issues of whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for right and left carpal tunnel syndrome were reopened and remanded by another Veterans Law Judge (VLJ) in a December 2014 decision, following a July 2014 Travel Board hearing.  However, considering that the July 2014 hearing dealt only with the issues of whether new and material evidence had been received to reopen the claims, the Board concludes that a panel decision is not necessary.  38 U.S.C. § 7107 (c) (West 2012); 38 C.F.R. § 20.707 (2017). 

Also, as noted in February 2016 and June 2017 Board remands, the Veteran also testified at a September 2015 Board videoconference hearing before the undersigned VLJ, the transcript of which is associated with the record within the Veterans Appeals Control and Locator System (VACOLS).  Although the undersigned VLJ erroneously characterized the issues before the Board at the hearing as "whether new and material evidence has been received to reopen claims of service connection for right carpal tunnel syndrome and left carpal tunnel syndrome," the Board finds that the Veteran has not been prejudiced because the VLJ and the Veteran's then attorney still addressed the elements of the reopened service connection claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. § 3.103 (c)(2)).

The Board also recognizes that in a January 2014 statement, the Veteran's then representative withdrew the issue of entitlement to service connection for right carpal tunnel syndrome.  However, as the evidence of record shows VA performed subsequent actions that could be construed as continuing the appeal, the Board will recognize the issue as on appeal.  Cf. Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003). 

Finally, as noted in the June 2017 Board remand, during the pendency of these claims, the Veteran was previously represented by a private attorney.  However, in January 2017 correspondence, the attorney withdrew her representation and provided documentation that the Veteran was notified of such.  The Veteran has not objected to the attorney's withdrawal of representation, and to date, the Veteran has not appointed another representative.  As such, the Board will recognize the Veteran as proceeding with the appeal pro se.


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran has right carpal tunnel syndrome, which manifested in service or is the result of any injury, disease, or event during active service.

2.  The most probative evidence of record does not establish that the Veteran has left carpal tunnel syndrome, which manifested in service or is the result of any injury, disease, or event during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right carpal tunnel syndrome are not met.  38 U.S.C. §§ 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2017).

2.  The criteria for service connection for left carpal tunnel syndrome are not met.  38 U.S.C. §§ 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Board finds there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran seeks entitlement to service connection for right carpal tunnel syndrome and left carpal tunnel syndrome.  Throughout the pendency of the appeal, including in September 2015 testimony, the Veteran has asserted her symptoms of numbness and tingling onset during active service and have continued since service.  Specifically, she attributed her left and right carpal tunnel syndrome to her in-service typing duties.  In support of such, in an August 2013 letter, the Veteran's mother and stepfather submitted a statement indicating they recalled the Veteran's symptoms did onset during service but that they attributed it to poor circulation.  

Turning to the first element necessary to establish service connection, the existence of a present disability is established through the Veteran's medical treatment records, including a June 2016 peripheral nerves conditions disability benefit questionnaire and December 2016 hand and finger conditions disability benefits questionnaire produced during the course of the appeal.  The June 2016 peripheral nerves conditions disability benefit questionnaire examiner noted a diagnosis of left carpal tunnel syndrome in May 2008 and also noted left and right mild incomplete paralysis of the right median nerve and left median nerve.  The December 2016 hand and finger conditions disability benefits questionnaire diagnosed bilateral carpal tunnel syndrome, which was also most recently demonstrated in July 2017 VA electromyography (EMG) testing.  Furthermore, the Board also recognizes service connection for a tendon disability of the right hand was denied in a January 2017 rating decision, thus a claim on this basis will not be addressed in this decision.  Therefore, a current disability of right carpal tunnel syndrome and left carpal tunnel syndrome has been demonstrated and the first element of service connection has been met.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, although a scar of the right hand was noted upon the Veteran's April 1979 examination, conducted in conjunction with enlistment into her active service, a right hand defect and/or diagnosis was not otherwise identified during the examination, so the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  

Further review of the Veteran's service treatment records do not reveal a diagnosis related to right carpal tunnel syndrome and/or left carpal tunnel syndrome or symptoms thereof.  However, as noted above, the Veteran did not allege that she sought treatment for carpal tunnel syndrome during service, but did express that such was related to her typing duties during active service.  In a March 2008 statement, the Veteran reported, in part, that her military occupational specialty in the Navy was initially a Yeoman 3rd class and that she later became a Tradervman 3rd class.  In this regard, her DD 214 documents that her last military occupational specialty (TD-3) was Tradervman and she served as an Administrative Specialist.  As the Veteran's service records are supportive of her competent and credible contentions regarding her military occupational specialty, and associated typing duties, the Board finds the element of the incurrence of an in-service injury is met.

However, Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between the Veteran's right and/or left carpal tunnel syndrome, and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that the Veteran's right carpal tunnel syndrome or left carpal tunnel syndrome is causally related to active service.  There is no clinical evidence that the Veteran sought treatment for right carpal tunnel syndrome or left carpal tunnel syndrome until many years after separation from service.  However, the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)

An April 2008 peripheral nerves examination report noted a nexus opinion could not provided, without resorting to mere speculation, as the Veteran refused EMG testing, and thus, a diagnosis of carpal tunnel could not be made.  The April 2008 VA examiner noted the April 2007 diagnosis from a private provider was a brief note written on a prescription pad with the diagnosis of carpal tunnel and an order for night splints, but did not contain a physical examination or testing to verify the diagnosis.  The April 2008 VA examiner further noted this diagnosis was 25 years after the Veteran's discharge from the military. 

Pursuant to the December 2014 and February 2016 Board remands, a June 2016 peripheral nerves conditions disability benefit questionnaire examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of such, the June 2016 examiner stated the Veteran's claims file lacked objective medical evidence to confirm a diagnosis or treatment for bilateral carpal tunnel syndrome during active service.  The June 2016 examiner also noted a diagnosis for left carpal tunnel syndrome was only made in May 2008, with the first complaint of bilateral carpal tunnel syndrome made in 2007, which was 16 years after the Veteran's National Guard service.  Thus, the June 2016 examiner found a nexus was not established.

Pursuant to the June 2017 Board remand, an August 2017 medical opinion was obtained to address the Veteran's report of symptoms during and since service.  The August 2017 examiner found the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event, or illness.  In support of such, the August 2017 examiner noted the Veteran's service treatment records were silent for complaints of, signs and/or symptoms of, carpal tunnel syndrome.  The August 2017 examiner noted the first available medical record, was dated in April 2007, over 15 years after separation from service, and it detailed symptoms of numbness in the 4th and 5th fingers left hand which was not consistent with carpal tunnel syndrome.  Thereafter, in a September 2017 addendum opinion, another examiner found the Veteran's carpal tunnel syndrome did not onset during her active service and was not casually or etiology related to her active service.  The September 2017 examiner also noted the Veteran was denied service connection for carpal tunnel syndrome in May 2008 and no medical evidence in the claims file noted that the Veteran had carpal tunnel during service.  The September 2017 examiner stated the medical opinion was unchanged.  

Indeed, the first indication of carpal tunnel syndrome in either hand, in the evidence of record, as accurately noted by the examiners, was in an April 2007 private medical record which noted complaints related to the Veteran's left hand.  The April 2007 record documented the Veteran had a chief complaint of left ring finger tingling.  The April 2007 record further documented the Veteran reported this had been going on for about a month and she further stated the numbness and tingling started at the level of her wrist and went in to her left fourth and fifth digits.  Thereafter, a May 2008 medical record provided a diagnosis of left carpal tunnel syndrome based on EMG testing.  

As described above, there is no medical evidence of record that objectively demonstrates that the Veteran had complaints related to carpal tunnel syndrome until many years after her separation from active service.  The April 2007 medical record specifically documented the Veteran's left hand symptoms had begun for about a month prior and did not reflect any complaints related to her right hand.  In this regard, a December 2006 private medical record, dated prior the April 2007 record, noted the Veteran's chief complaints were anxiety, chest pain, and increased stress, but no complaints of carpal tunnel syndrome, or symptoms thereof, were noted.  Furthermore, complaints related to carpal tunnel syndrome were not noted during the Veteran's August 1986 or October 1986 examinations, conducted in conjunction with her National Guard service.  Indeed, during these examinations, the Veteran's upper extremities were found to be clinically normal upon examination.  Thus, the long gap between the Veteran's discharge from active duty service in May 1983, and the earliest clinical evidence of carpal tunnel syndrome and symptoms thereof, documented in an April 2007 private medical record, is considered to be evidence that weighs against her claims.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against finding that the Veteran's right carpal tunnel syndrome or left carpal tunnel syndrome, was incurred as a result of an event, injury, or disease during active service or onset during her active service.  Again, the Board emphasizes that the Veteran's August 1986 and October 1986 examinations, conducted in conjunction with her subsequent National Guard service, did not note any complaints related to carpal tunnel syndrome in either hand.  Furthermore, the Board finds the opinions of the August 2017 and September 2017 examiners to be probative as they were predicated on a full overview of the entire relevant record and were presented by examiners who were specifically tasked to present nexus opinions after review of the evidence.  These examiners explained the reasons for their conclusions based on accurate facts after review of the record, including the Veteran's subjective complaints.  

In reviewing the Veteran's claims for service connection for left carpal tunnel syndrome and right carpal tunnel syndrome, the Board has reviewed the statements and testimony of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of her current symptomatology and the continuity of perceivable symptomatology from service onwards, such as numbness or tingling in her hand.  Additionally, her mother and stepfather are also competent to relate their observations.  The Board notes, however that there is no evidence that the Veteran or her relatives possess the requisite medical training or expertise necessary to render them competent to offer evidence on the causal question of whether the Veteran's left carpal tunnel syndrome or right carpal tunnel syndrome can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate her left carpal tunnel syndrome or right carpal tunnel syndrome to her active service based on her own personal knowledge of medicine and her familiarity with her individual medical history, the Board again notes that she is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of her current disabilities at issue falls outside the realm of common knowledge of a lay person, she lacks the competence to provide a probative medical opinion linking her right or left carpal tunnel syndrome to her military service.  Jandreau, 492 F.3d 1372.

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's right or left carpal tunnel syndrome to her active service.  The clinical records do not indicate that the Veteran's active service was a possible cause of her right and left carpal tunnel syndrome except as such documented her own assertions.  To the contrary, the August 2017 and September 2017 examiners found the Veteran's right and left carpal tunnel syndrome were less likely than not incurred in or caused by an in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for left carpal tunnel syndrome and right carpal tunnel syndrome is denied.



ORDER

Entitlement to service connection for right carpal tunnel syndrome is denied.

Entitlement to service connection for left carpal tunnel syndrome is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


